     Case 2:17-cr-00697-SJO Document 150 Filed 04/18/19 Page 1 of 3 Page ID #:2341



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     CHRISTINE M. RO (Cal. Bar No. 285401)
 4   IAN V. YANNIELLO (Cal. Bar No. 265481)
     Assistant United States Attorneys
 5   General Crimes Section
          1100/1200 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-4496/3667
          Facsimile: (213) 894-0141
 8        E-mail:    Christine.Ro@usdoj.gov
                     Ian.Yanniello@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                           UNITED STATES DISTRICT COURT

12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                No. CR 17-697-SJO

14              Plaintiff,                    STIPULATION REGARDING REQUEST FOR
                                              (1) CONTINUANCE OF SENTENCING AND
15                    v.                      MOTION HEARING DATE AND
                                              (2) CONTINUANCE OF THE BRIEFING
16   DANIEL FLINT,                            SCHEDULE

17              Defendant.                    CURRENT SENTENCING/MOTION HEARING
                                              DATE:         April 29, 2019
18
                                              PROPOSED SENTENCING/MOTION HEARING
19                                            DATE:         July 1, 2019
20

21

22         Plaintiff United States of America, by and through its counsel
23   of record, the United States Attorney for the Central District of
24   California and Assistant United States Attorneys Christine M. Ro and
25   Ian V. Yanniello, and defendant Daniel Flint (“defendant”), by and
26   through his counsel of record, Gregory Nicolaysen, hereby stipulate
27   as follows:
28   //
     Case 2:17-cr-00697-SJO Document 150 Filed 04/18/19 Page 2 of 3 Page ID #:2342



 1         1.     On October 19, 2018, defendant was convicted by a jury of

 2   entering a secure area of Los Angeles International Airport, in

 3   violation of 49 U.S.C. § 46314(a), (b)(2).          (Dkt. No. 111.)

 4         2.     The Court originally set defendant’s sentencing for

 5   February 11, 2019.     As described below, the Court subsequently

 6   continued the sentencing hearing to its current date, April 29, 2019.

 7         3.     On October 29, 2018, defendant’s prior counsel filed a

 8   request to continue the hearing date and deadlines related to

 9   defendant’s post-trial motion for judgment of acquittal.            The Court

10   granted the request, ordering that defendant’s post-trial motion

11   would be heard on the date of defendant’s sentencing (February 11,

12   2019).     (Dkt. No. 124.)

13         4.       The Court subsequently granted two requests to continue

14   defendant’s sentencing hearing and the hearing on defendant’s post-

15   trial motion for acquittal, which defendant’s prior counsel filed on

16   March 4, 2019.     (Dkt. No. 135.)     The government filed its opposition

17   to defendant’s post-trial motion on March 26, 2019.           The Court has

18   not yet ruled on the motion.

19         5.     On March 28, 2019, defendant’s prior counsel filed an ex

20   parte application for an order relieving the Office of the Federal

21   Public Defender from its representation of defendant due to a

22   conflict of interest.      (Dkt. 148.)    On April 8, 2019, the Court

23   granted the application and appointed current counsel, Gregory

24   Nicolaysen, to represent defendant in this proceeding.            (Dkt. 149.)

25         6.     On April 15, 2019, the government contacted Mr. Nicolaysen

26   about the current sentencing date (April 29, 2019), and Mr.

27   Nicolaysen informed the government that he will need additional time

28   to review the case file and meet with defendant.

                                           2
     Case 2:17-cr-00697-SJO Document 150 Filed 04/18/19 Page 3 of 3 Page ID #:2343



 1         7.    Thus, the parties respectfully request that the Court

 2   continue the sentencing and motions hearing (to the extent the Court

 3   requires a hearing to decide the motion) from April 29, 2019 to July

 4   1, 2019.

 5

 6    IT IS SO STIPULATED.

 7    Dated:    March 6, 2019              Respectfully submitted,

 8                                         NICOLA T. HANNA
                                           United States Attorney
 9
                                           LAWRENCE S. MIDDLETON
10                                         Assistant United States Attorney
                                           Chief, Criminal Division
11

12                                             /s/
                                           IAN V. YANNIELLO
13                                         CHRISTINE M. RO
                                           Assistant United States Attorneys
14
                                           Attorneys for Plaintiff
15                                         UNITED STATES OF AMERICA

16

17
      Dated: March 6, 2019                   /s/ with e-mail authorization
18                                         GREGORY NICOLAYSEN
                                           Attorney for Defendant
19                                         DANIEL FLINT

20

21

22

23

24

25

26

27

28

                                           3
